Judge Mills
delivered the opinion of the Court.
It seems to the court there is error In the judgment of the court below, because that court excused the Witness; Cot, from deposing, merely because he alleged himself to be interested against the title of the plaintiff set up in this ejectment, though not interested in this controversy or the land now in dispute, when according to the decisions of this court, Gorham vs. Carrol, 3 Litt. Rep. 222; Black &c. vs. Crouch, Ibid. 226, and Robinson &c. vs. Neall &c. at the last term, a witness cannot be excused or privileged from deposing, on account of having an interest even in the matter of controversy, which he may be in danger of prejudicing by his testimony.
Judgment reversed with costs, and verdict set aside, and cause remanded for new proceedings, not inconsistent herewith.